Citation Nr: 0419255	
Decision Date: 07/16/04    Archive Date: 07/27/04

DOCKET NO.  99-12 500	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
to include post-traumatic stress disorder (PTSD), for 
purposes of accrued benefits.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

M. A. Herman, Counsel


INTRODUCTION

The veteran served on active duty from August 1953 to May 
1955.  The veteran died in August 1998.  The appellant is his 
widow.  

This matter arises from a January 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico, which denied reopening a claim for 
service connection for a psychiatric disorder, for the 
purpose of accrued benefits.  

In February 2001, the Board held that new and material 
evidence had been submitted and reopened the claim.  However, 
as due process concerns existed, the matter was Remanded to 
the RO.  The matter was returned to the Board in March 2004 
for final appellate consideration.

As noted in February 2001 Remand, the appellant appears to 
have raised claims for entitlement to burial benefits; 
entitlement to reimbursement for medical expenses; and 
entitlement to dependency and indemnity compensation under 38 
U.S.C.A. 
§ 1310, for the cause for cause of the veteran's death, and 
under 38 U.S.C.A. 
§ 1318, on the basis that the veteran was entitled to a total 
disability rating for the 10-year period immediately 
preceding his death.  The RO does not appear to have 
addressed these issues.  The Board again refers the issues to 
the RO for proper consideration.


FINDINGS OF FACT

1.  During his lifetime, the veteran was variously diagnosed 
as having schizoaffective disorder, organic brain syndrome, 
and PTSD.

2.  The veteran did not engage in combat and there is no 
supportive evidence of stressor(s) inflicted during active 
military service that resulted in PTSD.

3.  The preponderance of the competent evidence is against a 
finding that the veteran suffered from a psychiatric 
disorder, to include PTSD, that was causally related to his 
active military service.


CONCLUSION OF LAW

A psychiatric disorder, including PTSD, was not incurred in 
or aggravated by military service, nor may a psychosis be 
presumed to have been incurred therein. 38 U.S.C.A. §§ 1110, 
1112, 1113, 1131 (West 2002); 38 C.F.R. § 3.304 (1996) 
(2002), §§ 3.303, 3.304, 3.307, 3.309 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to notify and assist

In November 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), which redefined VA's 
duty to assist, enhanced its duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim, and eliminated the well-grounded-claim requirement.  
See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156, 3.159, and 3.326 (2003) 
(regulations implementing the VCAA).  This change in the law 
is applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  38 U.S.C.A. § 5107 note 
(Effective and Applicability Provisions) (West 2002); see 
also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

The Act and the implementing regulations provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim, unless there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  VA also is required to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of this VCAA-duty-to-notify-notice, VA is required to 
specifically inform the claimant which portion of the 
information and evidence, if any, is to be provided by the 
claimant and which portion, if any, VA will attempt to obtain 
on behalf of the claimant.

The United States Court of Appeals for Veterans Claims (CAVC) 
recently held, in part, that a notice as required by 38 
U.S.C.A. § 5103(a), must be provided to a veteran before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  See Pelegrini v. 
Principi, 17 Vet. App. 412 (2004).  In the present case, the 
initial AOJ decision was made prior to November 9, 2000, the 
date the VCAA was enacted.  However, the Board finds that any 
defect with respect to the VCAA notice requirement in this 
case was harmless error for the reasons specified below.  

In the present case, the appellant's substantially complete 
accrued benefits claim was received as of October 1998.  
Thereafter, by a January 1999 rating decision, the RO 
adjudicated the claim.  Only after that rating decision was 
promulgated did the RO, in a letter sent in February 2003, 
provide notice to the claimant regarding what information and 
evidence is needed to substantiate her claim, as well as what 
information and evidence must be submitted by the claimant, 
what information and evidence will be obtained by VA, and the 
need for the claimant to submit any evidence in her 
possession that pertains to the claim.  Yet during the course 
of her appeal, the appellant was also sent a statement of the 
case in June 2000, A Board Remand in February 2001, a 
development letter in April 2002, a development letter in 
August 2003, and a supplemental statement of the case in 
March 2004.  All these actions and documents - collectively - 
listed and/or discussed the evidence considered, the legal 
criteria for determining whether the appellant's claim could 
be granted, and the analysis of the facts as applied to those 
criteria, thereby abundantly informing the appellant of the 
information and evidence necessary to substantiate her claim.  

However, because the VCAA notice letter was not provided to 
the appellant prior to the initial AOJ adjudication 
considering the claim, the timing of the notice does not 
comply with the express requirements of the law as found by 
the CAVC in Pelegrini.  While the CAVC did not address 
whether, and, if so, how, the Secretary can properly cure a 
defect in the timing of the notice, it did leave open the 
possibility that a notice error of this kind may be non-
prejudicial to a claimant.  

The CAVC in Pelegrini found, on the one hand, that the 
failure to provide the notice until after a claimant has 
already received an initial unfavorable AOJ determination, 
i.e., a denial of the claim, would largely nullify the 
purpose of the notice and, as such, prejudice the claimant by 
forcing him or her to overcome an adverse decision, as well 
as substantially impair the orderly sequence of claims 
development and adjudication.  Id.  On the other hand, the 
CAVC acknowledged that the Secretary could show that the lack 
of a pre-AOJ decision notice was not prejudicial to the 
appellant.  Id. ("The Secretary has failed to demonstrate 
that, in this case, lack of such a pre-AOJ-decision notice 
was not prejudicial to the appellant.") 

In light of these two findings on prejudice, the Board finds 
that the CAVC in Pelegrini has left open the possibility of a 
notice error being found to be non-prejudicial to a claimant.  
To find otherwise would require the Board to remand every 
case for the purpose of having the AOJ provide a pre-initial 
adjudication notice.  The only way the AOJ could provide such 
a notice, however, would be to vacate all prior 
adjudications, as well as to nullify the notice of 
disagreement and substantive appeal that were filed by the 
appellant to perfect the appeal to the Board.  This is not a 
reasonable construction of section 5103(a).  There is no 
basis for concluding that harmful error occurs simply because 
a claimant receives VCAA notice after an initial adverse 
adjudication.  

Moreover, while strictly following the express holding in 
Pelegrini would require the entire rating process to be 
reinitiated when notice was not provided prior to the first 
agency adjudication, this could not have been the intention 
of the CAVC, otherwise it would not have taken "due account 
of the rule of prejudicial error" in reviewing the Board's 
decision.  See 38 U.S.C.A. § 7261(b)(2); see also Conway v. 
Principi, 353 F.3d 1369 (U.S. App., 2004) (There is no 
implicit exemption for the notice requirements contained in 
38 U.S.C.A. § 5103(a) from the general statutory command set 
forth in section 7261(b)(2) that the VCAA shall "take due 
account of the rule of prejudicial error.")  

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C.A. § 7104(a), all questions in a 
matter which under 38 U.S.C.A. § 511(a) are subject to 
decision by the Secretary shall be subject to one review on 
appeal to the Secretary, and such final decisions are made by 
the Board.  Because the Board makes the final decision on 
behalf of the Secretary with respect to claims for veterans 
benefits, it is entirely appropriate for the Board to 
consider whether the failure to provide a pre-AOJ initial 
adjudication constitutes harmless error, especially since an 
AOJ determination that is "affirmed" by the Board is 
subsumed by the appellate decision and becomes the single and 
sole decision of the Secretary in the matter under 
consideration.  See 38 C.F.R. § 20.1104.  There simply is no 
"adverse determination," as discussed by the CAVC in 
Pelegrini, for the appellant to overcome.  Similarly, a 
claimant is not compelled under 38 U.S.C.A. § 5108 to proffer 
new and material evidence simply because an AOJ decision is 
appealed to the Board.  Rather, it is only after a decision 
of either the AOJ or the Board becomes final that a claimant 
has to surmount the reopening hurdle.  

The VCAA requires that the duty to notify be satisfied, and 
that claimants be given the opportunity to submit information 
and evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  
See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. 
Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 
(harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice letter provided to the appellant in February 
2003 was not given prior to the first AOJ adjudication of the 
claim on appeal, the notice was provided by the AOJ prior to 
its reconsideration of the appellant's claim in the March 
2004 supplemental statement of the case, and the content of 
the notice letter fully complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  The appellant 
has been provided with every opportunity to submit evidence 
and argument in support of her claim, and to respond to VA 
notices.  Therefore, not withstanding Pelegrini, to decide 
the claim would not be prejudicial error to the claimant.  

VA must make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d).  Such 
assistance includes making every reasonable effort to obtain 
relevant records (including private and service medical 
records and those possessed by VA and other Federal agencies) 
that the claimant adequately identifies to the Secretary and 
authorizes the Secretary to obtain.  38 U.S.C.A. § 5103A(b) 
and (c); 38 C.F.R. § 3.159(c)(1-3).  During the course of 
this appeal, the RO has obtained and reviewed numerous VA and 
private medical records and written statements from the 
appellant.  The RO has made numerous attempts to obtain the 
veteran's service medical and personnel records without any 
measurable success.  The appellant is aware that these 
records are missing.  The Board has also had numerous 
documents translated from Spanish to English to insure that 
all the evidence of record could be fully considered.  The 
appellant has not indicated that there are any outstanding 
records pertinent to her claim.  

The applicable requirements of the VCAA have been 
substantially met by the RO, and there are no areas in which 
further development may be fruitful.  Aspects of this appeal 
have been pending for over five years.  There would be no 
possible benefit to remanding the claim, or to otherwise 
conduct any other development.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the appellant are to be avoided).  

Analysis

At the time of his death, the veteran had a pending claim of 
entitlement to service connection for a psychiatric 
disability.  He claimed his psychiatric disability had  its 
onset during his active military service.  He submitted 
evidence suggesting that he suffered from PTSD as a result of 
in-service (wartime) stressors.  He also gave a history of an 
in-service head injury that caused his psychiatric problems.  
In her claim for accrued benefits, the appellant contends 
that the veteran's psychiatric disability was the result on 
an in-service head injury.

The veteran's claim terminated with his death.  See Landicho 
v. Brown, 7 Vet. App. 42, 47 (1994).  However, the 
regulations set forth a procedure for a qualified survivor to 
carry on, to a limited extent, a deceased veteran's claim for 
VA benefits by submitting a timely claim for accrued 
benefits. 38 U.S.C.A. § 5121 (West 2002).  Thus, while the 
claim for accrued benefits is separate from the claim for 
service connection filed by the veteran prior to his death, 
the accrued benefits claim is derivative of the veteran's 
claim and the appellant takes the veteran's claim as it stood 
on the date of his death.  See Zevalkink v. Brown, 102 F.3d 
1236, 1242 (Fed. Cir. 1996); Jones v. West, 146 F.3d 1296 
(Fed. Cir. 1998).  Here, the veteran died in August 1998, and 
the claim for accrued benefits was received in October 1998.

The law applicable to accrued benefits provides that certain 
individuals may be paid periodic monetary benefits (due and 
unpaid for a period not to exceed two years) to which the 
veteran was entitled at the time of his death under existing 
ratings or based on evidence in the file at the time of the 
veteran's death.  38 U.S.C.A. § 5121(a); 38 C.F.R. § 3.1000.  
Here, the appellant, the veteran's spouse, is advancing 
essentially the same claim for service connection for a 
psychiatric disability, for accrued benefits purposes, which 
the veteran had pending at the time of his death.

Evidence in the file at date of death means evidence in VA's 
possession on or before the date of the beneficiary's death, 
even if such evidence was not physically located in the VA 
claims folder on or before the date of death.  38 C.F.R. § 
3.1000(d)(4); Hayes v. Brown, 4 Vet. App. 353 (1993).

In general, under pertinent law and VA regulations, service 
connection may be granted if the evidence establishes that 
the veteran's claimed disability (in this case, a psychiatric 
disorder) was incurred in service. 38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303(a).  Where the determinative issue involves 
medical causation or a medical diagnosis, there must be 
competent medical evidence to the effect that the claim is 
plausible; lay assertions of medical status do not constitute 
competent medical evidence.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946, and a 
psychosis becomes manifest to a degree of 10 percent within 
one year from date of termination of such service, such 
disease shall be presumed to have been incurred in service, 
even though there is no evidence of such disease during the 
period of service. This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. § 1101, 
1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2003).  Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d) (2003).

In addition to the claim of service connection for a 
psychiatric disability based on direct onset or presumption, 
the claimant is seeking service connection for PTSD for the 
purpose of receiving accrued benefits.  Establishing service 
connection for PTSD requires (1) a current medical diagnosis 
of PTSD; (2) credible supporting evidence that the claimed 
in-service stressor actually occurred; and (3) medical 
evidence of a causal nexus between current symptomatology and 
the specific claimed in-service stressor.  See 38 C.F.R. § 
3.304(f); Gaines v. West, 11 Vet. App. 353, 357 (1998), Cohen 
v. Brown, 10 Vet. App. 128, 138 (1997).  The diagnosis of 
PTSD must comply with the criteria set forth in the 
Diagnostic and Statistical Manual of Mental Disorders, 4th 
edition, of the American Psychiatric Association (DSM-IV).  
See Cohen v. Brown.

The evidence required to support the occurrence of an in- 
service stressor for PTSD varies "depending on whether or not 
the veteran was 'engaged in combat with the enemy'. . . . 
Where . . . VA determines that the veteran did not engage in 
combat with the enemy . . . the veteran's lay testimony, by 
itself, will not be enough to establish the occurrence of the 
alleged stressor."  See Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993).  The requisite additional evidence may be obtained 
from sources other than the veteran's service medical 
records.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996), 
aff'd, 124 F.3d 228 (Fed. Cir. 1997).

The ordinary meaning of the phrase "engaged in combat with 
the enemy," as used in 38 U.S.C.A. § 1154(b), requires that a 
veteran have participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality.  VAOPGCPREC 12-99 (Oct. 18, 1999).  Where a 
determination is made that the veteran did not engage in 
combat with the enemy, or the claimed stressor is not related 
to combat, the veteran's lay testimony alone will not be 
enough to establish the occurrence of the alleged stressor.  
See Moreau v. Brown, 9 Vet. App. 389, 395 (1996).  In such 
cases, the record must contain corroborative evidence that 
substantiates or verifies the veteran's testimony or 
statements as to the occurrence of the claimed stressor.  See 
West v. Brown, 7 Vet. App. 70, 76 (1994).

Prior to March 7, 1997, governing regulations provided that 
service connection for PTSD required medical evidence 
establishing a clear diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and a link, established by medical 
evidence, between current symptomatology and the claimed in- 
service stressor.  If the claimed stressor was related to 
combat, service department evidence that the veteran engaged 
in combat or that the veteran was awarded the Purple Heart, 
Combat Infantryman Badge, or similar combat citation would be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed in-service stressor.  38 
U.S.C.A. § 1154(b) (West 1991); 38 C.F.R. § 3.304(f) (1996).

However, in June 1999, and retroactive to March 1997, that 
regulation was amended to read as follows:

Service connection for post-traumatic 
stress disorder requires medical evidence 
diagnosing the condition in accordance 
with § 4.125(a) of this chapter; a link, 
established by medical evidence, between 
current symptoms and an in-service 
stressor; and credible supporting 
evidence that the claimed in-service 
stressor occurred.  

(1) If the evidence establishes that the 
veteran engaged in combat with the enemy 
and the claimed stressor is related to 
that combat, in the absence of clear and 
convincing evidence to the contrary, and 
provided that the claimed stressor is 
consistent with the circumstances, 
conditions, or hardships of the veteran's 
service, the veteran's lay testimony 
alone may establish the occurrence of the 
claimed in-service stressor.  

(2) If the evidence establishes that the 
veteran was a prisoner-of-war under the 
provisions of § 3.1(y) of this part and 
the claimed stressor is related to that 
prisoner-of- war experience, in the 
absence of clear and convincing evidence 
to the contrary, and provided that the 
claimed stressor is consistent with the 
circumstances, conditions and hardships 
of the veteran's service, the veteran's 
lay testimony alone may establish the 
occurrence of the claimed in-service 
stressor.

64 Fed. Reg. 32,807 (June 18, 1999), codified at 38 C.F.R. § 
3.304(f) (2002) (effective March 7, 1997).  The amendment 
implemented the Cohen decision, which had held that 38 C.F.R. 
§ 3.304(f) did not adequately reflect the law of the 
governing statute, 38 U.S.C.A. § 1154(b).  The effective date 
of the amendment, March 7, 1997, was the date the Cohen 
decision was issued by the Court.

More recently, section 3.304(f) was again amended, with 
specific regard to PTSD claims based upon personal assault 
upon the veteran not involving any combat type of situation. 
The regulation now reads, in pertinent part:

Service connection for [PTSD] requires 
medical evidence diagnosing the condition 
in accordance with § 4.125(a) of this 
chapter; a link, established by medical 
evidence, between current symptoms and an 
in-service stressor; and credible 
supporting evidence that the claimed in-
service stressor occurred. Although 
service connection may be established 
based on other in-service stressors, the 
following provisions apply for specified 
in-service stressors as set forth below:

(1) If the evidence establishes that the 
veteran engaged in combat with the enemy 
and the claimed stressor is related to 
that combat, in the absence of clear and 
convincing evidence to the contrary, and 
provided that the claimed stressor is 
consistent with the circumstances, 
conditions, or hardships of the veteran's 
service, the veteran's lay testimony 
alone may establish the occurrence of the 
claimed in-service stressor.

(2) If the evidence establishes that the 
veteran was a prisoner-of-war under the 
provisions of § 3.1(y) of this part and 
the claimed stressor is related to that 
prisoner- of-war experience, in the 
absence of clear and convincing evidence 
to the contrary, and provided that the 
claimed stressor is consistent with the 
circumstances, conditions, or hardships 
of the veteran's service, the veteran's 
lay testimony alone may establish the 
occurrence of the claimed in-service 
stressor.

67 Fed. Reg. 10,330 (March 7, 2002), now codified at 38 
C.F.R. § 3.304(f) (2003).  The effective date of the 
amendment was March 7, 2002, the date of its issuance as a 
final rule.

Generally, where a law or regulation changes after a claim 
has been filed or reopened, but before the administrative or 
judicial appeal process has been concluded, the version more 
favorable to appellant will apply.  Further, VA's General 
Counsel has held that if the amended regulation is more 
favorable to the claimant, then the retroactive reach of the 
regulation is governed by 38 U.S.C.A. § 5110(g), which 
provides that VA may, if warranted by the facts of the claim, 
award a benefit based on a change in law retroactive to, but 
no earlier than, the effective date of the change.  
VAOPGCPREC 3-2000.  The Board is bound by that ruling.

The veteran's service medical records are, for the most part, 
missing.  The National Personnel Records Center (NPRC) 
reported that the records may have been destroyed in a fire 
that occurred at the NPRC in 1973.  A report of medical 
examination pending service discharge (the only available 
service medical record) indicated that the veteran's 
psychiatric condition was normal.

The veteran's personnel records (Form DD-214) show that his 
military occupational specialty (MOS) was as a light 
infantryman.  He was a recipient of the National Defense 
Service Medal and Army of Occupation Medal (Germany).  No 
other awards, commendations, medals, or ribbons are noted.  
Morning reports from the veteran's unit reveal that he was 
hospitalized from September 23 through 28, 1954, at the U.S. 
Army Hospital in Frankfurt, Germany.  No diagnosis of his 
illness or an injury is of record.  There is also no evidence 
suggesting that the veteran engaged in combat during his 
active military service.

Post-service medical evidence includes VA and private medical 
records.  Dated between November 1974 and February 1998, 
those records document the veteran's long history of 
treatment and evaluations for psychiatric illness.  A medical 
certificate dated November 1974 from J.R. Vigoreaux, M.D., 
indicated that the veteran had been under his psychiatric 
treatment since February 1973, and that he had five-year 
history of treatment for psychiatric problems.  The diagnosis 
was schizophrenic reaction, paranoid type.  When he was 
examined for VA purposes in June 1975, the veteran gave a 
two-year history of psychiatric treatment.  He was diagnosed 
as having anxiety neurosis associated with the hardships of 
having to support a large family.  A May 1976 statement from 
A.G. Ramirez, M.D, indicated that the veteran suffered from 
paranoid type schizophrenia.  No findings were made with 
regard to his active service.

The veteran was afforded VA psychiatric examinations in July 
1976, September 1977, and April 1992.  At his July 1976 
examination, he reported being placed under clinical 
observation for a nervous condition during his active 
service.  He said he had worked several jobs since his 
service discharge.  He stated he last worked in 1972.  He 
said he got in a fight with another employee, that he was 
knocked unconscious, and that he had not worked since that 
time.  A psychiatric examination was performed.  The 
diagnosis was organic brain syndrome, psychotic, associated 
with head trauma.  However, when he was examined in September 
1977, the veteran was diagnosed as having schizophrenic 
reaction, undifferentiated type.  Schizophrenic disorder, 
undifferentiated type, was also diagnosed at the veteran's 
1992 examination.  None of examination reports contained any 
findings relating the veteran's psychiatric disability to his 
active service.

Medical records from the San Juan VA Medical Center (VAMC) 
and the Centro de Salud Mental de Manati document that 
veteran received consistent treatment for his psychiatric 
illness.  The treatment records routinely show that veteran 
was diagnosed as having schizophrenia.  The one notable 
exception was a December 1984 registration report from Centro 
de Salud.  As part of an evaluation of the veteran, a 
diagnosis of rule out personality disorder and rule out PTSD 
was rendered.  No findings were made with regard to the 
veteran's active service or a stressor event that would have 
led to a diagnosis of PTSD.

A January 1996 statement from M.A. Cubano, M.D., indicated 
that the veteran "fell unconscious" during his active 
service for an inexplicable reason, and that he was 
hospitalized for the same.  Dr. Cubano asked that VA assist 
the veteran in pursuing his claim for service connection.  

Also for consideration was a May 1998 statement from A. 
Valentin, M.D., that indicated that the veteran had a history 
of PTSD due to catastrophic experiences during his active 
military service.  Dr. Valentin noted that veteran suffered 
from hysteria, aggressiveness, and apprehension, and that he 
could not tolerate images or situations that reminded him of 
war or the military.  He said the veteran also suffered from 
nightmares of war happenings.  No reference was made to the 
stressor event(s).

Similarly, in a statement dated in May 1998, A. Geyle, M.D., 
reported that the veteran carried a diagnosis of PTSD.  He 
said the veteran went through "such overwhelming experience 
of dreadful and frightening situations while serving in the 
U.S. Armed Forces that his mind was damaged and impaired 
permanently."  He said the veteran was obsessed with war 
topics.  Again, however, no findings were made to the in-
service event(s) that resulted in the veteran's PTSD.

As noted above, there is no evidence showing treatment for a 
psychiatric disability or any type of head injury in service.  
There is also no evidence showing that a psychoses was 
exhibited within one-year of the veteran's service discharge.  
Therefore, the appellant must present medical evidence that 
establishes a nexus between the veteran's psychiatric 
disability and an accident (head trauma) or illness that 
occurred during his active service.

None of the evidence discussed above establishes a definitive 
medical nexus between any injury or illness occurring during 
the veteran's active military service and the diagnosis of a 
psychiatric disability nearly 20 years post-service 
discharge.  The evidence of record does not support the 
argument that his psychiatric disability was caused by an in-
service head injury or some type of illness.  While the 
veteran was hospitalized for five days in service, there is 
no evidence that the veteran suffered an in-service head 
injury.  The references to an in-service head injury did not 
manifest until many years post-service discharge.  
Conversely, as part of his initial psychiatric treatment in 
1976, the veteran did provide a history of post-service head 
injury.  Further, there is no credible medical opinion that 
links the veteran's purported in-service head injury with his 
psychiatric disability.  There is also no medical opinion 
stating the veteran's psychiatric disability had its onset 
during his active service.

With regard to the claim of service connection for PTSD, the 
Board notes that there is a diagnosis of PTSD of record.  The 
primary question which must be resolved therefore is whether 
the evidence of record at the time of the veteran's death 
supports a conclusion that he sustained a qualifying stressor 
within the requirements of 38 C.F.R. § 3.304(f).  Without 
such corroboration of a qualifying stressor, the question of 
the validity of a diagnosis of PTSD is irrelevant.  See Swann 
v. Brown, 5 Vet. App. 229, 233 (1993) (generally observing 
that a medical opinion premised upon an unsubstantiated 
account is of no probative value, and does not serve to 
verify the occurrences described).

After reviewing the evidence of record, the Board first finds 
that the veteran was not in combat.  His military personnel 
and medical records did not indicate that he participated in 
combat.  The veteran was not in receipt of decorations or 
awards suggestive of combat status.  Moreover, although the 
veteran MOS was light infantry, there is no evidence that the 
veteran served in a war zone or any other area where combat 
occurred.  The record shows that the veteran's overseas 
service was limited to a tour in Germany.  

The Board in no way intends to impugn the sincerity of the 
statements made by the veteran prior to his death, but his 
statements that he participated in some type of war event(s) 
are insufficient, by themselves, to establish entitlement to 
service connection.  As discussed in detail above, in the 
case of a veteran who has been found not to have served in 
combat, there must be credible supporting evidence obtained 
to authenticate the stressor events which he advances in 
support of his PTSD claim.  The record reflects that the VA 
attempted to determine whether or not the veteran was a 
combat veteran, and that such service could not be verified.  
The veteran's allegation of having had stressors related to 
wartime experience, which were recorded by Drs. Geyls and 
Valenin, also are so vague that any attempt to verify a non-
combat stressor would have been fruitless.

The Board therefore finds that there is no credible 
supporting evidence to substantiate the veteran's claimed 
stressor(s).  Thus, the appellant's claim fails to satisfy 
one of the essential elements in establishing service 
connection for PTSD, i.e., credible evidence of an in-service 
stressor.  38 C.F.R. § 3.304(f) (old and new versions).  
Furthermore, the Board notes that the post-service medical 
evidence that diagnosed the veteran as having PTSD was 
clearly based upon the veteran's unverified, uncorroborated, 
and most likely, generalized accounts.  Accordingly, the 
Board finds that such diagnoses are not probative.  See 
Swann, 5 Vet. App. at 233.

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  
38 U.S.C.A. § 5107(b).  In this case, the Board finds that 
the preponderance of the evidence is against the claim for 
service connection for psychiatric disability, to include 
PTSD, for purposes of accrued benefits and that, therefore, 
the provisions of § 5107(b) are not applicable.  

The Board notes that the appellant submitted a letter from 
Dr. Cubano dated in March 2003 that indicated that the 
veteran had been in a "life threatening" motor vehicle 
accident during his active service, and that he had never 
been the same since the accident.  Dr. Cubano diagnosed the 
veteran as having had schizophrenia, paranoid type, and 
organic brain syndrome, post-traumatic with psychosis.  This 
evidence could not be considered because it was not in the 
file at the date of the veteran's death.  See 38 C.F.R. § 
3.1000(d)(4).  However, even if the letter was considered, 
the outcome of this decision would not change.  As there is 
no corroborative evidence that the veteran suffered an in-
service head injury, the diagnosis of organic brain syndrome, 
post-traumatic with psychosis, is clearly undermined.  See 
Swann.


ORDER

Entitlement to service connection for a psychiatric disorder, 
to include PTSD, for purposes of accrued benefits, is denied.



	                        
____________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



